office_of_chief_counsel internal_revenue_service memorandum number release date cc pa esmcbrearty posts-142599-11 uilc date date to lisa piehl policy manager specialty estate and gift_tax small_business self-employed from richard g goldman branch chief procedure administration subject gift imaging system gis this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent this responds to your request for our comments on a proposed gift imaging system gis that is intended to replace original paper gift_tax returns with electronic copies the gis project that you propose would scan historical and current gift_tax returns form sec_709 that are currently stored at the c-site in independence missouri into a searchable computer database you have told us that the gis project would involve the scanning of gift_tax returns and attachments into a computer database after scanning the original documents would be destroyed the electronic copies would then be used by internal_revenue_service employees as though the copies were the original documents paper duplicates could be created from the electronic copies you have also told us that the records will be maintained in accordance with the records disposition handbook irm though the specific storage media for the electronic records has not yet been determined you have proposed that the historical gift_tax returns that will be stored in electronic records could be used in the following situations the examination of an estate_tax_return that may or may not include penalties the examination of a gift_tax_return of the taxpayer including spouse posts-142599-11 the request of the executor in the preparation of a complete estate_tax_return and special requests for other divisions eg disclosure lb_i sbse exam and or soi in addition to scanning gift_tax returns you have also proposed purging gift_tax returns where the donor’s date of death is prior to you would determine returns to be purged by searching idrs for dates of death you have asked for our guidance on the following questions regarding retention of the scanned returns and the purge process scanned returns a return and attachments will be prepared for scanning by removing all staples clips covers binders etc after the return and attachments are run through the scanner what type of reassembly is required what is the retention period of the paper return after it has been scanned can the scanned copy be used as evidence in court proceedings or in response can we destroy the original documents and rely on the duplicate copies for all of to foia requests the situations listed above purged returns when a taxpayer has been confirmed as deceased prior to can the paper return be destroyed without scanning you believe that authorization for this is already in place in irm exhibit dollar_figure item no b a if the taxpayer does not have a filing requirement if so what is the process for destruction you believe that records management has a process already in place see sf job number n1-058- to address your questions we have coordinated with beth levine in the ethics general government law branch in chief counsel's general legal services division and daniel bennett chief of the office of records and information management servicewide records officer analysis scanned returns a return and attachments will be prepared for scanning by removing all staples clips covers binders etc after the return and attachments are run through the scanner what type of reassembly is required posts-142599-11 see the below discussion of quality review and the process for destruction after scanning on page what is the retention period of the paper return after it has been scanned if there is no separate business need for the paper gift_tax_return after it has been scanned into an electronic recordkeeping system meeting the national archive and records administration’s nara requirements and the scanned version contains all of the information that appears on the original and can be authenticated if necessary then the electronic copy of the paper gift_tax_return will become the official record and will be subjected to the year retention schedule can the scanned copy be used as evidence in court proceedings or in response to foia requests whether the electronic copy resulting from a scan of the original paper return can be used as evidence in court proceedings or in response to foia requests requires an examination of whether the electronic copy would be admissible as an original or duplicate under the so-called best evidence rule as codified in the federal rules of evidence the best evidence rule provides that to prove the content of a writing the original writing is required except as otherwise provided in the rules of evidence or by act of congress fed r evid additionally t he original is not required and other evidence of the contents of the writing is admissible if all originals are lost or have been destroyed unless the proponent lost or destroyed them in bad faith fed r evid a duplicate is admissible to the same extent as an original unless the authenticity of the original is questionable or it would be unfair to admit the duplicate in lieu of the original fed r evid an electronic record that is considered to be a duplicate under the federal rules of evidence will generally be treated as an original and be admissible as such see brodsky v commissioner tcmemo_2001_240 duplicates offered at trial would be admissible to the same extent as the originals thorpe v commissioner tcmemo_1992_160 a duplicate or copy is admissible to the same extent as an original unless a genuine question is raised regarding the authenticity of the original a gift_tax_return that can be matched and associated with an estate_tax_return is required to be disposed of in accordance with the disposition authority for estate_tax returns irm item rather than the authority for gift_tax returns irm item estate_tax returns are destroyed years after the end of the processing year irm item b gift_tax returns that are not associated with an estate_tax_return are retired to a federal records center frc when no longer needed for current business irm item b gift_tax returns will be retained at the frc until they are associated with an estate_tax_return or the taxpayer is deceased and the gift_tax returns are purged from the collection for destruction under irm item b a item b a provides that gift_tax returns previously filed by a taxpayer who is deceased and whose estate was not required to file an estate_tax_return will be purged every years and destroyed months after confirmation that the gift_tax returns will not be associated with an estate_tax_return posts-142599-11 fed r evid provides that if data are stored in a computer or similar device any printout or other output readable by sight shown to reflect the data accurately is an ‘original ’ however if an electronic record is prepared from an existing paper record for example when information from a paper record is entered by hand or electronically by scanning or faxing the information into computer memory the electronic record could be considered a duplicate see fed r evid see also 111_f3d_983 1st cir microform copy of a check was a duplicate of the original check and was admissible subject_to the limitations of fed r evid 976_fsupp_1327 d nev photographic reproductions or copies are considered duplicates under fed r evid this distinction was illustrated in the notes of the advisory committee for proposed rule a bank’s microfilm records of checks cleared is the original as a record however a print of the microfilm offered as a copy of a check whose contents are in controversy is a duplicate in addition to the federal rules of evidence specific statutory provisions confirm the admissibility of electronic copies of scanned documents to the same extent as originals sec_7513 of the code authorizes the service to employ the services of federal agencies for processing microfilm and other storage media for reproducing returns documents and other materials sec_6103 provides that reproductions of service documents will be afforded the same legal status as originals and will be admissible in evidence in any judicial or administrative_proceeding regardless of whether the original is lost provided they are properly authenticated section of title provides that original documents may be destroyed if a department or governmental agency keeps accurate reproductions of the originals in the regular course of business for example on microfilm under section copies of government records and papers when properly identified are admissible to the same extent as the original itself based on your description of your plans to scan and maintain returns and attachments we conclude that electronic copies of these documents will be generally admissible in evidence under the federal rules of evidence and other federal evidentiary law and are the equivalent of originals for other purposes such as foia since the scanned copies would be admissible to the same extent as the original documents you can rely on the scanned copies for all of the situations you have described can we destroy the original documents and rely on the duplicate copies of all of the situations described above you may destroy the original paper return and rely on an electronic version if the electronic version is a federal record and the system used to maintain it meets nara’s recordkeeping requirements a federal record includes books papers and other documentary materials regardless of physical form or characteristics made or received by an agency of the united_states posts-142599-11 government under federal_law or in connection with the transaction of public business and preserved or appropriate for preservation by that agency or its legitimate successor as evidence of the organization functions policies decisions procedures operations or other activities of the government or because of the informational value of the data in them u s c sec_3301 an electronic record is any information that is recorded in a form that only a computer can process and that satisfies the definition of a federal record in u s c sec_3301 the term includes both record content and associated metadata that the agency determines is required to meet agency business needs c f_r see also irm an electronic version of an original paper document created or received by the service may serve as the official record provided the electronic recordkeeping system on which it is stored and retrieved provides a method of all authorized users of the system to retrieve desired documents such as an indexing or text system an appropriate level of security to ensure integrity of all documents a standard interchange format when necessary to permit the exchange of documents on electronic media between agency computers using different software operating systems and the conversion or migration of documents on electronic media from one system to another and for the disposition of the documents including when necessary the requirements for transferring permanent records to nara irm see also c f_r sec_12 dollar_figure appropriate recordkeeping systems for electronic records must contain functionalities allowing it to declare records capture import records from other sources organize records with an approved records control schedule maintain records security manage access and retrieval preserve records and executive disposition the agency is required to maintain adequate and up-to-date technical documentation for its recordkeeping systems that produce use and store data files c f_r sec_1234 b the use of an electronic recordkeeping system can become out-of-date or obsolete given that gift_tax returns are maintained for years the agency will be required to ensure that all gift_tax returns can be retrieved and are usable for the length of their nara-approved retention period see c f_r sec_1236 b where records will be maintained beyond the life of the system agencies must plan for the migration of records and associated metadata to new storage media to avoid loss due to media decay or technology obsolescence posts-142599-11 if the electronic recordkeeping system into which the original paper gift_tax returns are scanned and stored meets nara’s electronic recordkeeping requirements and the scanned version contains all the information that appears on the original gift_tax_return and can be authenticated if necessary then the original paper document can be destroyed if it serves no additional purpose the agency can treat the electronically scanned stored version as its official record we are not aware of any regulation that would prohibit the agency from designating an electronic version of a document to be its official record provided the electronic recordkeeping system meets nara’s standards we suggest however that you confirm with the irs records officer’s staff records information management office awss that the electronic recordkeeping system to be used by the gis project either meets nara’s requirements or is a nara-compliant electronic recordkeeping system the irs currently has licenses for emc documentum which is a dod std-certified compliant records management application and may meet estate and gift tax’s recordkeeping needs irm nara bulletin re endorsement of dod electronic records management application rma design criteria standard version http www archives gov records-mgmt bulletins html purged returns when a taxpayer has been confirmed as deceased prior to can the paper return be destroyed without scanning you believe that authorization for this is already in place in irm exhibit dollar_figure item no b a if the taxpayer does not have a filing requirement gift_tax returns are appropriately scheduled under irm item item b a stipulates that the gift_tax returns of deceased taxpayers whose estate at the time of death did not exceed the threshold for filing of a form_706 united_states estate_tax_return can be destroyed months after confirmation that they will not be used to calculate taxes owed on an estate ie will not be associated with a form_706 because culling the files is a labor intensive task that can only be efficiently conducted with accumulated volume the service is advised under the retention instructions contained in item b to conduct a purge approximately every five years there is no statutory requirement to do so ie wait five years the only such requirement being that the forms cannot be destroyed earlier than months following identification that there is no tax administrative requirement to associate a particular form_709 with a taxpayer's form_706 therefore program personnel are correct in their assessment that present plans to destroy all pre-2007 returns for taxpayers identified as deceased nara’s faq page contains questions and answers about the advantages and disadvantages of imaging systems one significant disadvantage is technological obsolescence particularly for images that have a significant retention period such as gift_tax returns associated with estate_tax returns nara frequently asked questions about imaged records http www archives gov records- mgmt faqs imaged html imaging posts-142599-11 and whose form sec_709 were not required to be associated with a form_706 can be destroyed are compliant with nara-approved records disposition under nara federal records appraisal job number n1-058-04-02 if so what is the process for destruction you believe that records management has a process already in place see sf job number n1-058-04-2 it has been determined by both gls and the records officer that the original paper textual records can be destroyed following a quality review that ensures the scanned image is fully viable including of course fully readable the records officer has worked with program offices to put into place processes that ensure this by requiring the use of pdf-a or tif and other adopted international standards such as a filming standard of at least dpi dots per inch quality review and other similar requirements once the quality review has ensured viability the textual records can be destroyed subsequently the only requirement for reassembly of the scanned textual records is found in the need to relocate and use them should a scanned image or images not meet appropriate quality reviews in that case the documents would need to be re-scanned and locating them arranging them etc would be paramount to this process please call if you have any further questions
